POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that I, Darin D. Smith, a Director, Vice President, Division General Counsel and Secretary of Transamerica Advisors Life Insurance Company, an Arkansas corporation, do hereby appoint Steven R. Shepard and Arthur D. Woods, and each of them severally, my true and lawful attorney-in-fact, for me and in my name, place and stead to execute and file any instrument or document to be filed as part of or in connection with or in any way related to the Registration Statements and any and all amendments thereto, filed by said Company under the Securities Act of 1933 and/or the Investment Company Act of 1940, as amended, in connection with the registration of the variable contracts listed below, and to have full power and authority to do or cause to be done in my name, place and stead each and every act and thing necessary to appropriate in order to effectuate the same, as fully to all intents and purposes I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact or any of them, may do or cause to be done by virtue hereof. Each said attorney-in-fact shall have power to act hereunder without the others. Registrant Product Name SEC 1933 File Number Merrill Lynch Variable Life Separate Account Investor Life 033-41830 Merrill Lynch Variable Life Separate Account Investor Life Plus 033-41829 Merrill Lynch Variable Life Separate Account Estate Investor I 033-55678 Merrill Lynch Variable Life Separate Account Estate Investor II 033-55472 Merrill Lynch Variable Life Separate Account Legacy Power 333-47844 Merrill Lynch Life Variable Life Separate Account II Prime Plan I, II,III, and IV , Directed Life 033-43057 Merrill Lynch Life Variable Life Separate Account II Directed Life 2 033-43055 Merrill Lynch Life Variable Life Separate Account II Prime Plan V 033-43058 Merrill Lynch Life Variable Life Separate Account II Prime Plan VI 033-43059 Merrill Lynch Life Variable Life Separate Account II Prime Plan 7 033-43060 Merrill Lynch Life Variable Life Separate Account II Prime Plan Investor 033-43056 ML of New York Variable Life Separate Account Prime Plan I, II,III, and IV , Directed Life 033-38097 ML of New York Variable Life Separate Account Prime Plan V 033-37944 ML of New York Variable Life Separate Account Prime Plan VI 033-37947 ML of New York Variable Life Separate Account Prime Plan 7 033-37948 ML of New York Variable Life Separate Account Prime Plan Investor 033-37945 ML of New York Variable Life Separate Account Directed Life 2 033-37946 ML of New York Variable Life Separate Account II Investor Life 033-51794 ML of New York Variable Life Separate Account II Investor Life Plus 033-51702 ML of New York Variable Life Separate Account II Estate Investor I 033-61672 ML of New York Variable Life Separate Account II Estate Investor II 033-61670 IN WITNESS WHEREOF, I have hereunto set my hand this 3rd day of April, 2012. /s/Darin D. Smith Darin D. Smith Director, Vice President, Division General Counsel and Secretary
